Citation Nr: 1604233	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-00 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1973.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2011, the Board reopened the claim of service connection for a lumbar spine disorder, but remanded for a new VA examination to ascertain the nature and etiology of the current lumbar spine disorder.

In June 2012, the Board remanded the case to obtain any possible available Social Security Administration (SSA) records based upon the Veteran's statement of a pending SSA claim.

In December 2013, the Board remanded yet again for a supplemental VA opinion after finding that there had not been substantial compliance with its remand directive.  Specifically, the May 2011 VA examiner's sole rationale for a negative nexus opinion was the absence of medical evidence to support the Veteran's contention that he sustained a back injury in service.  However, the Board noted that there was evidence to support the Veteran's claim of having sustained a back injury in service and found the Veteran competent to report such injury as well.

The Veteran was provided a VA examination in May 2014.  The December 2013 remand directives expressly required that the claims folder and a copy of the remand be made available to the examiner, who must note that the folder had been reviewed.  Although the examiner did not expressly document review of the remand and stated that he did not review the VA claims file, he clearly noted that he reviewed the electronic claims folder.  The remand directives also stated that the examiner should elicit a complete history of the Veteran's symptomatology and problems and note that the Veteran's self-reported history was taken into consideration, in addition to the examination findings.  Under medical history, it appears that the examiner only summarized the self-reported history.  Although the examiner again did not expressly note that he took into consideration the Veteran's self-reported history, he referenced the statements and history provided by the Veteran in the rationale.  As such, there has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The evidence of record does not show that the Veteran's current lumbar spine disorder manifested within a year of separation, or is a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a January 2008 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

The Board notes that the Veteran has indicated that he receives SSA income as of November 2014.  However, based upon the evidence of record, including when he began receiving SSA income, it appears that the SSA income is retirement income rather than for disability.

Also, the Veteran was provided VA examinations in November 2008, November 2010, May 2011, and May 2014.  The examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that his back problems are caused by two motor vehicle accidents while in service.  The first occurred when he was in a 5-ton truck and a large amount of equipment fell on his back and legs, which resulted in him being put on profile.  See VBMS, 1/18/06 Statement in Support of Claim; 12/13/07 Congressionals, p. 3; 1/26/10 Statement in Support of Claim.  In his September 2010 Informal Hearing Presentation, the Veteran contended that his back problems stem from trauma during both accidents; that he injured his low back, which was described as a sprain at the L3-4; that he received immediate medical treatment but could not establish a chronic disability; and that his continuing pain and discomfort involving these joints was a direct result of these events.

Service treatment records (STRs) reveal that the Veteran was found to have a normal spine in a February 1970 Report of Medical Examination.  See VBMS, 8/10/10 STRs, p. 2.  However, in December 1970, the Veteran was a passenger in the rear of an M-55 XLWB cargo truck when the vehicle ran off the road and struck a cement wall.  See VBMS, 11/30/07 STRs, p. 25; 1/10/06 STRs, p. 9.  Approximately one month later, the Veteran was hospitalized due to problems with his left thigh as a result of and since the time of the accident.  A January 1971 radiographic report showed no abnormalities of the lumbar spine.  See 1/10/06 STRs at 5.  A physical examination revealed full range of motion, but moderate direct tenderness over the spine at L3-4, resulting in an impression of mild, acute low back sprain.  See id., p. 7.  The Veteran was placed on profile for a torn left thigh muscle, and his STRs include an undated report of history that the Veteran developed intermittent low back pain since the automobile accident.  See VBMS, 4/13/06 STRs, p. 3, 5.  However, a November 1972 Report of Medical Examination revealed a normal spine, but noted his left leg injury and the resulting profile.  See VBMS, 9/26/00 STRs, p. 3.

VA treatment records from May 2005 to November 2007 reflect the Veteran's complaints of and treatment for his low back pain and diagnoses of muscle sprain, lower lumbar facet degenerative joint disease (DJD), degenerative disc disease (DDD) of the lumbosacral spine, low back pain, and lumbar lordosis.  The Veteran first sought treatment in March 2005 due to pain in the left side of his lower to mid-back as a result of helping to lift an air conditioner three days before.  He was diagnosed with a muscle sprain.  In March 2007, the Veteran reported that he had chronic low back pain for a long time, and was assessed with DDD of the lumbosacral spine based upon an x-ray that revealed mild to moderate disc space narrowing at L5 and S1 and degenerative changes in some of the facet joints.  See VBMS, 8/4/08 VA TR (3/2/07-7/8/08), p. 1-2, 5.  An April 2007 staff physiatrist noted an x-ray revealing more spondylosis on the left side of the lumbar spine, and provided an assessment of "probably service-connected, accelerated Lumbar facet DJD from a hyperflexion injury 1972."  See VBMS, 11/18/08 VA Exam, p. 4.  In June 2007, the Veteran was assessed with lumbar lordosis and lower lumbar facet DJD.  See Virtual VA, 12/20/12 CAPRI (604 pages), p. 415.

Private treatment records from January 2008 and February 2008 include a diagnosis of DDD as well as a radiology report of the Veteran's lumbar spine, which revealed anterior osteophytes of L3-L5, well-maintained disc spaces, no evidence of fractures or bone lesion, and no evidence of spondylolisthesis.  See VBMS, 2/15/08 Private Treatment Records (Mainline Health Systems, Inc.), p. 1-2.

VA treatment records from March 2008 to May 2008 reflect continued complaints, treatments, and diagnoses of low back pain and lumbar DJD.  See VBMS, 3/18/12 VA Treatment Records (Central AR 9/27/07-2/3/08), p. 23, 26.

At a November 2008 VA examination, the Veteran reported that his low back pain gradually improved only to return at the age of 50, which would be around 2000, with mid-lumbar back pain.  Upon objective evaluation, the examiner found no evidence of disc space narrowing after reviewing March 2007 and April 2008 x-rays of the lumbar spine, and diagnosed the Veteran with a lumbar strain.  The examiner opined that it is at least as likely as not that the symptoms associated with lumbar strain would be related to an in-service injury "since such injury to the low back was documented."

VA treatment records from February 2009 to April 2011 reflect complaints of low back pain; a stable lumbosacral spine; a mild muscle spasm in the lumbar area; and diagnoses of DDD of the lumbosacral spine, DJD, lumbar spondylosis with L4 radiculopathy, and stable chronic low back pain.  A March 2009 x-ray revealed degenerative spurring of the lumbar spine.  See VBMS, 3/18/12 VA Treatment Records (Central AR 2/27/09-5/13/09), p. 47.  An April 2009 Magnetic Resonance Imaging of the lumbar spine revealed moderate degenerative changes from the L3 through S1 without focal root impingement.  See Virtual VA, 12/20/12 CAPRI (604 pages), p. 68.  However, an August 2010 note reveals that the Veteran denied pain in the back.  See 10/23/12 VA Treatment Record (Central AR 7/22/10-9/3/10), p. 31.  Additionally, a December 2010 addendum noted that an x-ray revealed a normal lumbosacral spine.  See Virtual VA, 12/20/12 CAPRI (761 pages), p. 517.

A May 2011 VA examination noted that the Veteran reported that he worked as a truck driver and drove a log skidder until 2000 and that he had some back pain before that, some of which may have dated back to the time of his thigh injury which occurred in a motor vehicle accident while on active duty.  However, he reported that he did not have any significant problems with his back until after 2000.  Upon objective evaluation, the VA examiner diagnosed him with chronic lumbar sprain with DDD and early spondylosis.  An x-ray of the lumbar spine revealed narrowing at the disk space at L5-S1 and degenerative arthritis in the apophyseal joints at L3-4, L4-5, and L5-S1 on both sides.  Although the VA examiner provided a negative nexus opinion, it was incorrectly based upon the absence of in-service records of any injury, treatment, or complaints of or related to the low back.

VA treatment records from August 2011 to January 2014 continue to reflect complaints of low back pain, medical history of chronic low back pain, and diagnoses of lumbar strain and low back pain.

A May 2014 VA examination report included a review of the claims file, available medical records, recounted the Veteran's history, and a physical examination of the Veteran.  The examiner noted the Veteran's diagnoses of lumbosacral strain, and degenerative arthritis and DDD of the spine.  He noted that the Veteran experienced lower back pain and stiffness since about 2000 and that the records note that the Veteran had stated that his "back hurt a little while but it went away" after an injury to his left thigh.  He also provided that there is no evidence to establish a nexus between the lower back condition and his military service as his problem did not start until about 2000, long after exit from military service, and that the Veteran drove trucks and log skidders until 2000 when his back "got bad."  As such, he opined that it is less likely as not that the low back condition is secondary to, related to, or the result of military service.

After reviewing all of the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that a currently diagnosed lumbar spine disorder is not related to active duty service.

As an initial matter, there is no evidence of arthritis manifesting to a compensable degree within one year of service.  The earliest the Veteran was assessed with DJD in the lumbar spine is in 2007, which is 34 years after separation.  Therefore, the Veteran does not qualify for presumptive service connection for arthritis under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  Alternatively, the Board has also considered chronicity in service and continuity of symptomatology of arthritis after separation and has found that the evidence of record does not demonstrate either, which is explained in detail below.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board finds that the evidence of record reflects multiple diagnoses related to the Veteran's lumbar spine.  Most recently, the May 2014 examination report noted current diagnoses of lumbosacral strain, and degenerative arthritis and DDD of the spine.  Therefore, the element of current disability of the lumbar spine is established.

Additionally, the evidence of record demonstrates that the Veteran was in two motor vehicle accidents while in service.  One month after the first motor vehicle accident, the Veteran was found to have mild, acute low back sprain, and developed intermittent low back pain.  As such, the element of an in-service incurrence of an injury is established.

However, the Board finds that the evidence of record fails to establish a causal relationship between the current disability and any injury during service.  Although the Veteran believes that his current lumbar spine disorder is a result of his in-service accidents, he is not competent to make such a determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of lumbar spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of what the nature or etiology of his lumbar spine disorder involves medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (such as x-rays or MRIs), and manifest symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran is not competent to opine as to any medical nexus between the in-service injury and any current medical diagnoses.

The Board notes a seemingly positive nexus opinion by a psychiatrist in August 2007 that provided an assessment of a "probably service-connected, accelerated lumbar facet DJD from a hyperflexion injury 1972."  However, no rationale or explanation is provided, and there is no indication as to what evidence, if any, was considered in providing this statement.  It appears to be a speculative opinion based solely on the Veteran's reported medical history.  Additionally, the November 2008 VA examiner provided a positive nexus opinion based merely on the fact that an in-service low back injury was documented.  The Board finds that this opinion primarily addresses the in-service prong and does not completely address or discuss the evidence of record or the relationship between the in-service injury and the current disability.  As such, the Board finds these opinions to have little probative value in regards to nexus.

In contrast, the May 2014 VA examination report provided a detailed explanation for the negative nexus opinion.  The Board finds substantially more weight is afforded to this opinion as it considers the Veteran's lay statements and the in-service motor vehicle accidents in conjunction with the remaining evidence of record.  In his rationale, the VA examiner specifically incorporated the Veteran's own statements of low back pain after the in-service accident that improved and did not return until around 2000 when he began experiencing lower back pain and stiffness.  

Overall, the Board also finds that the weight of the evidence demonstrates that the Veteran did not have chronic back pain in service.  Although he was found to have a mild low back sprain and described intermittent low back pain, the low back sprain was described to be acute, not chronic, and a 1972 Report of Medical Examination found that the Veteran had a normal spine.  The Board also notes that although there are numerous records for treatment of his left thigh injury, no other treatment records reflect complaints or treatments of his low back while in service.  In fact, the Veteran admits in his Informal Hearing Presentation that he could not establish a chronic disability even though he sought immediate treatment after the accident.

Furthermore, although the Veteran reported in March 2007 that he had chronic low back pain for a long time, he does not specifically contend continuity of symptomatology of his arthritis since service.  The evidence of record also fails to establish any continuity of symptomatology of the Veteran's arthritis.  After separation from service, the Veteran did not report low back stiffness and pain until about 2000, and did not seek treatment for his lumbar spine disorder until May 2005 when he injured his back after helping to lift an air conditioner.  Therefore, no chronicity of the back injury or continuity of symptomatology is displayed.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Indeed, with respect to all theories of entitlement to service connection discussed above, the lack of complaints for about 27 years, as well as the lack of a diagnosis and treatment from either private or VA medical professionals for over 32 years, is another significant factor that weighs that ways against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim)

As such, service connection for a lumbar spine disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

	
ORDER

Service connection for a lumbar spine disorder is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


